Citation Nr: 0736109	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-40 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a disability 
involving numbness and tingling of the extremities. 

2.  Entitlement to service connection for a disability 
involving chronic fatigue.

3.  Entitlement to service connection for a disability 
involving frequent leg cramps.

4.  Entitlement to service connection for a disability 
involving chest pain.

5.  Entitlement to service connection for a disability 
involving a burning sensation of the tongue.

6.  Entitlement to service connection for a disability 
involving rashes.

7.  Entitlement to service connection for a disability 
involving headaches.

8.  Entitlement to service connection for a disability 
involving sterility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.L.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that she developed disabilities manifested 
by tingling of the extremities, chronic fatigue, frequent leg 
cramps, chest pain, a burning sensation of the tongue, 
rashes, headaches, and sterility, all of which she believes 
are due to toxicity from dental fillings she received in 
service. 

The veteran's dental records from her period of active duty 
service show that she received several fillings in service.  
In a September 2003 letter, P.E., DDS, indicated that in 1990 
the veteran had metal alloys in teeth #19, 28, 2, 20, and 21 
replaced with glass ionomers.  Dr. P.E. also added that, 
"After my phone conversation with you this morning you 
indicated that your initial symptoms of Insomnia, chronic 
fatigue, burning legs were still present since we saw you in 
1990."  

It thus appears that Dr. P.E. believed that the veteran's 
symptoms involving insomnia, chronic fatigue, and a burning 
sensation in her legs may be due to metal fillings.  It is 
unclear, however, whether the fillings causing these problems 
were implanted during or after service. 

In a March 2006 letter, Dr. J.H. stated that she had treated 
the veteran during the mid to late 1970s for chronic 
insomnia, which the veteran stated began a year and a half 
before she was discharged from the military.  Dr. J.H. also 
explained that the veteran had received cranial release 
therapy to release pressure from her skull, the goal of which 
was to alleviate depression and to help her sleep.  

In a July 2007 report, O.M., Jr., M.D., explained that he had 
evaluated the veteran for the following complaints: insomnia, 
chronic fatigue, recurring abdominal pain, meralgia of the 
left lower extremity, chronic dermatitis, a mass of the left 
breast, tachycardia/bradycardia syndrome, polyps of the 
colon, and a persistent metallic taste in her mouth.  Dr. 
O.M. then attributed all of the veteran's complaints to 
mercury toxicity due to several mercury amalgam dental 
filling she received while in the military.  

It thus appears that Dr. O.M. opinion supports the veteran's 
claims.  The Board, however, is unable to grant her claims 
based on this opinion because it does not appear to be based 
on a review of the claims file.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  

Nevertheless, Dr. O.M.'s opinion is sufficient to trigger 
VA's duty to secure a medical opinion on the question as to 
whether the veteran's complaints can be attributable to a 
current disability due to fillings she received in service.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination(s) is therefore needed to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo an appropriate VA examination(s) 
to determine the nature and etiology of 
her complaints involving tingling of the 
extremities, chronic fatigue, frequent 
leg cramps, chest pain, a burning 
sensation of the tongue, rashes, 
headaches, and sterility.  The veteran's 
claims file should be made available to 
the examiner(s) for review, and all 
necessary studies and tests should be 
conducted.  

Following an examination of the veteran 
and a review of the claims file, with 
particular attention paid to the 
statements provided by the veteran's 
private physicians, the examiner(s) 
should provide an opinion as to whether 
the veteran complaints involving tingling 
of the extremities, chronic fatigue, 
frequent leg cramps, chest pain, a 
burning sensation of the tongue, rashes, 
headaches, and sterility can be attribute 
to a known clinical diagnosis.  

For any diagnosis provided, the 
examiner(s) should provide an opinion as 
to the likelihood that each diagnosed 
disability is related to dental fillings 
she received while on active duty as 
opposed to any fillings she may have 
received after service or any other 
causes.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



